NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                               For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted October 23, 2017 
                               Decided October 25, 2017 
                                             
                                        Before 
 
                       FRANK H. EASTERBROOK, Circuit Judge
                         
                       MICHAEL S. KANNE, Circuit Judge 
                         
                       DAVID F. HAMILTON, Circuit Judge 
 
No. 17‐1252 
 
UNITED STATES OF AMERICA,                       Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for the Central District of Illinois.
                                                 
      v.                                        No. 15‐cr‐40025‐002 
                                                 
FREDERICO SAUSEDO,                              Sara Darrow, 
      Defendant‐Appellant.                      Judge. 
 
                                       O R D E R 

        Frederico Keven Gatlin de Sausedo and his then‐girlfriend, Barbara Segudo, 
were victims‐turned‐accomplices of a Nigeria‐based money scam. For their part in the 
scheme, each was indicted on one count of conspiracy to commit wire fraud, 18 U.S.C. 
§ 371, and nine counts of wire fraud, 18 U.S.C. § 1343. Segura pleaded guilty, but 
Sausedo’s case proceeded to trial. After the government presented most of its case in 
chief, Sausedo agreed to enter into a written plea agreement that included a broad 
appeal waiver. He was sentenced to time served and three years’ supervised release. 
Sausedo appealed, but his appointed attorney seeks to withdraw under Anders v. 
California, 386 U.S. 738 (1967). Sausedo did not accept our invitation to reply. 
See CIR. R. 51(b). Counselʹs analysis appears thorough, allowing us to focus our review 
No. 17‐1252                                                                            Page 2 
 
on the subjects he discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); 
United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).   
        
       Counsel begins by asserting that Sausedo’s guilty plea was knowing and 
voluntary. He does not say, however, if he asked Sausedo whether he wants his guilty 
plea vacated. If counsel did not consult with Sausedo, he should have, and he should 
have told us about Sausedo’s decision.1  See United States v. Konczak, 683 F.3d 348, 349 
(7th Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002). That said, we 
need not reject counsel’s submission because the transcript of the plea colloquy reflects 
that the district court complied with the requirements of Federal Rule of Criminal 
Procedure 11. See Konczak, 683 F.3d at 349; United States v. Blalok, 321 F.3d 686, 688 
(7th Cir. 2003). The court properly informed Sausedo about the nature of the charge, the 
statutory maximum penalties, the trial rights he was giving up, the role of the 
sentencing guidelines, and the consequences of the appeal waiver. FED. R. CRIM. P. 11(b).   
        
       In pretrial proceedings there had been a concern about Sausedo’s competence, 
though this issue is not significant enough to present a nonfrivolous basis for appeal. 
Shortly after arraignment, the court held a competence hearing under 18 U.S.C. 
§ 4247(d) and found Sausedo incompetent to stand trial. Sausedo received treatment in 
custody and was reevaluated four months later. See 18 U.S.C. § 4241(d)(1). The court—
based on an extensive forensic evaluation prepared by the Mental Health Department at 
the Federal Medical Center in Butner, North Carolina—found him competent to 
proceed. At the change‐of‐plea hearing, Sausedo assured the court in response to its 
queries that he was not currently undergoing any mental‐health treatment or taking 
medicine to treat any mental‐health condition, and there is no evidence in the record 
that his prior mental‐health problems inhibited his ability to comprehend his plea. 
See United States v. Woodard, 744 F.3d 488, 493–94 (7th Cir. 2014). Given the psychiatrist’s 
uncontested findings and the district court’s direct exchange with Sausedo, it would be 
frivolous to argue that the court erred in finding him competent. 
        
       Counsel considers whether the broad appeal waiver that Sausedo accepted as 
part of his plea agreement (“the defendant … waives the right to appeal any and all 
issues relating to this plea agreement and conviction and to the sentence … . “) makes 

                                                 
1  Counsel does state that this court “previously ruled on the validity of the Defendant’s guilty plea and 

found it to be knowing and voluntary,” but we cannot locate any prior decision of our court involving 
Sausedo, let alone any ruling on the validity of his plea. Counsel apparently lifted this statement from his 
Anders submission in another case, United States v. Coleman, 676 Fed. App’x 596 (7th Cir. 2017). 
No. 17‐1252                                                                             Page 3 
 
this appeal frivolous, and properly concludes that it does. An appeal waiver stands or 
falls with the underlying guilty plea, see United States v. Zitt, 714 F.3d 511, 515 (7th Cir. 
2013); United States v. Sakellarion, 649 F.3d 634, 639 (7th Cir. 2011), and nothing about the 
plea colloquy suggests that Sausedo’s guilty plea was involuntary. The district court did 
not rely on any impermissible factors at sentencing, and Sausedo’s sentence does not 
exceed the five‐year maximum for the conspiracy count or the twenty‐year maximum 
for the wire fraud counts.   
        
       Accordingly we GRANT the motion to withdraw and DISMISS the appeal.